El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante fué acusado de un delito de asesinato en pri*240mer grado y al quedar constituido el jurado que había de juzgarlo se confesó culpable del delito de homicidio volunta-rio, por cuya confesión el jurado lo declaró convicto de ese delito. Antes de ser impuesta la pena por la corte, ésta tuvo ante sí evidencia para los efectos de la imposición de la misma y después condenó al acusado a sufrir diez años de presidio con trabajos forzados por el delito de homici-dio voluntario, por estimar que a pesar de la prueba del acusado tendente a demostrar su buena conducta anterior la evidencia de su crimen demuestra que cometió el delito de asesinato, por lo menos en segundo grado, porque des-pués de terminada una cuestión que el acusado tuvo con la persona que luego murió, cuando dicha persona se retiraba por la carretera, el acusado a mansalva y por la espalda, sin que aquélla pudiera darse cuenta de la acometida, le echó una llave con la mano derecha al cuello y por detrás sacó una navaja con la mano izquierda y le cercenó el lado izquierdo del cuello, falleciendo dicha persona instantánea-mente.
El acusado apeló de esa sentencia alegando como tínico error de ella que la pena impuesta es excesiva.
Independientemente de cualquier cuestión .que no sea la suscitada por el apelante, nos limitaremos a decir que como no ha sido traída ante nosotros la evidencia que tuvo en cuenta la corte inferior para imponer la pena recurrida, la sentencia apelada debe ser confirmada.